December 18, 2008 Office of the Chief Accountant Securities and Exchange Commission 100 F Street, NE Washington, DC 20549 Re: China Eco-Hospitality Operations, Inc. File Reference No. 000-53415 We were previously the independent registered public accounting firm for China Eco-Hospitality Operations, Inc. and under the date of September 3, 2008, we reported on the financial statements of China Eco-Hospitality Operations, Inc. as of July 31, 2008, and for the period from July 11, 2008 (inception) to July 31, On December 18, 2008, the Company dismissed us as its independent registered public accounting firm. We have read China Eco-Hospitality Operations, Inc.'s statements included in Item 4.01 on Form 8-K regarding the recent change of auditors. We agree with such statements made regarding our firm. We have no basis to agree or disagree with other statements made under Item 4. Very truly yours, Berman & Company, P.A. Certified Public Accountants 551 NW 77th Street. Suite 107 * Boca Raton, FL 33487 Phone: (561) 864-4444 * Fax: (561) 892-3715 www.bermancpas.com * info@bermanepas.com Registered with the PCAOB * Member AICPA Center for Audit Quality Member American Institute of Certified Public Accountants Member Florida Institute of Certified Public Accountants
